Citation Nr: 1805619	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  09-20 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date prior to July 6, 1989, for the award of service connection for coronary artery disease post-myocardial infarction (CAD).


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney-at-Law


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active duty service from January 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO in Montgomery, Alabama, currently has jurisdiction over the appeal.  

In December 2015, the Board issued a decision granting an earlier effective date of July 6, 1989, but no earlier, for the service connection grant for CAD.  To the extent the Board's December 2015 decision denied the assignment of an effective date earlier than July 6, 1989, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2017 memorandum decision, the Court vacated the December 2015 Board decision pertaining to the denial of an effective date prior to July 6, 1989, and remanded that issue to the Board for further readjudication.

In its December 2015 decision, the Board also remanded the following issues to the Agency of Original Jurisdiction (AOJ) for further development:  (1) entitlement to an initial evaluation in excess of 30 percent for CAD, from June 17, 1994 through April 14, 1995, and from November 1, 1995 through May 21, 1998, in excess of 60 percent from May 22, 1998 through January 24, 2000, and in excess of 30 percent from January 25, 2000 through April 1, 2007, and for the period beginning May 29, 2010 (excluding periods of total schedular evaluation); (2) entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity; (3) entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity; (4) entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity from July 6, 1989 through December 10, 2013, and in excess of 20 percent thereafter; (5) entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity from July 6, 1989 through December 10, 2013, and in excess of 20 percent thereafter; (6) entitlement to an initial compensable evaluation for porphyria cutanea tarda; (7) entitlement to an effective date prior to December 4, 2002, for the award of a total disability rating based on individual unemployability due to service-connected disabilities; and, (8) entitlement to an effective date prior to December 4, 2002, for the award of a special monthly compensation for housebound benefits.  The remand development has not been completed (particularly, the issuance of a Supplemental Statement of the Case) and the remanded issues have not been certified back to the Board.  Thus, the Board does not currently have jurisdiction over these eight issues.


FINDINGS OF FACT

1.  The Veteran separated from the active military service in September 1968; he did not raise a claim of entitlement to service connection for a heart disorder within one year of discharge.

2.  The Veteran filed a claim for service connection for a heart murmur on December 9, 1983, which was denied in an unappealed January 1984 rating decision.

3.  On June 11, 1985, VA received a service connection claim for a heart disorder, to include symptoms of chest pains and a heart murmur.

4.  The June 11, 1985 service connection claim remained pending before the AOJ until CAD was granted by the AOJ in a May 2011 rating decision.

5.  No communication following December 9, 1983, but prior to June 11, 1985, may be interpreted as an informal claim of entitlement to service connection for a heart disorder.

6.  A December 2017 private medical opinion found that the Veteran began having CAD symptoms in 1981.



	(CONTINUED ON NEXT PAGE)

CONCLUSION OF LAW

An effective date of June 11, 1985, but no earlier, for the award of service connection for coronary artery disease post-myocardial infarction has been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.400, 3.816 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.

In this case, the Veteran's award of service connection for CAD was granted in a May 2011 rating decision, and was retroactively granted to June 17, 1994, as the date that entitlement arose based on an award of benefits under Nehmer v. United States Dept. of Veterans Affairs, N CV-86-6160 TEH (N.D. Cal.).  In December 2015, the Board issued a decision granting an earlier effective date of July 6, 1989, but no earlier, for the service connection grant for CAD.

The effective date regulations of such an award of benefits in cases involving Nehmer class members is codified at 38 C.F.R. § 3.816.  Under 38 C.F.R. § 3.816(c), class members who are awarded effective dates for disability compensation will be assigned effective dates under the provisions of 38 C.F.R. § 3.816(c)(1), if VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989.  That provision provides as follows:
If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.  

If the claim was pending on or after May 3, 1989, the case falls under the provisions of 38 C.F.R. § 3.816(c)(2), which provides as follows:

If a class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in (c)(3) of this section.  A claim will be considered a claim for compensation for a particular covered herbicide disease if:  (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disease; or, (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the same herbicide covered disease for which compensation has been awarded.  

Section (c)(3) provides an effective date award of the date following the veteran's discharge from service if the class member's claim for the herbicide disease was received within one year of the date of his discharge.  See 38 C.F.R. § 3.816.

In this case, the AOJ in the May 2011 rating decision granted service connection for CAD and awarded the date of June 17, 1994, based on the date that entitlement arose; specifically, that is the date on which a private physician diagnosed the Veteran with angina pectoris.  The Board in its December 2015 decision granted an earlier effective date of July 6, 1989, based on the date of a claim for Agent Orange.

In the present case, the Veteran separated from the active military service in September 1968.  He did not submit a claim of entitlement to service connection for a heart disorder within one year from his discharge, nor does he so contend.  Therefore, assignment of an effective date back to the day following discharge is not possible.

Historically, the Veteran filed an initial claim in 1978; however, no heart condition was included in that claim at that time.  Likewise, the Veteran was denied a nonservice-connected pension in December 1980.  The Veteran refiled for a nonservice-connected pension and was again denied that benefit in an April 1982 rating decision.  

In a December 9, 1983 statement, the Veteran filed a claim for benefits related to Agent Orange, including specifically a claim for a heart murmur; he stated in a separate correspondence that he wished to file his claim for compensation based on Agent Orange exposure.  The Veteran was denied service connection for a heart murmur in a January 1984 rating decision; he was informed of that decision in a February 1984 letter.  

The Veteran did submit a Notice of Disagreement (NOD) with that decision in December 1984, although the Veteran did not indicate specific disagreement with the denial of his heart murmur; he limited his disagreement to his ulcer, headaches, skin/rash, sore on head, children's birth defects, psychiatric/nervous, and left eye disorders.  Subsequently, the Board denied service connection for those disorders in a May 1985 Board decision.  The Board notes that the service connection for a heart murmur claim, stemming from the December 1983 claim, is final.

On June 11, 1985, VA received the Veteran's VA Form 21-526 seeking disability compensation or pension benefits.  He noted that he suffered from "chest pains, also heart murmur."  The AOJ treated this claim as a claim for a nonservice-connected pension only.  The nonservice-connected pension claim was denied in a July 1985 letter to the Veteran.  A separate statement indicated that he wished to appeal his denial of a nonservice-connected pension; the Board subsequently denied that pension claim in a February 1986 Board decision.  

The AOJ could have treated the June 11, 1985 claim as a claim for compensation benefits (i.e., service connection) for a heart disorder.  Specifically, 38 C.F.R. § 3.151(a) (2017) states that, "A claim by a veteran for compensation may be considered to be a claim for pension; and a claim by a veteran for pension may be considered to be a claim for compensation."  See also Stewart v. Brown, 10 Vet. App. 15, 18 (1997) (noting that while the VA Secretary is not required to treat a claim for pension as one for compensation, he may do so in "appropriate circumstances;" see also VA Training Letter 10-04, at 21 (Rev. Feb. 10, 2011) (stating that status as Nehmer class member is an "appropriate" circumstance under Stewart, supra).  The AOJ did not adjudicate the compensation aspect of the June 11, 1985 claim for a heart disorder until the June 2003 rating decision, which denied service connection for a heart disorder.  The Veteran filed a NOD with this decision in January 2004.  The AOJ then granted service connection for CAD in a May 2011 rating decision.  Thus, the June 11, 1985, service connection claim for a heart disorder remained pending until CAD was finally granted by the AOJ in the May 2011 rating decision.  The pending claims doctrine provides that a claim remains pending in the adjudication process - even for years - if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  The June 11, 1985, mentioned chest pains and a heart murmur.  Based on a review of the Veteran's filings with VA, the Board finds that in this case, his June 11, 1985 claim may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disease (i.e., CAD).

Here, the Veteran's June 11, 1985 service connection claim was pending before VA on May 3, 1989.  Thus, 38 C.F.R. § 3.816(c)(2) applies.  Under this regulation, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose (emphasis added).  The claim was received on June 11, 1985.  In a December 2017 medical opinion, a private physician reviewed the Veteran's claims file and determined that the Veteran began having CAD symptoms (to include chest pain) in 1981.  Thus, the later of the two is the date the claim was received (i.e., June 11, 1985).

In resolving all reasonable doubt in the Veteran's favor, the Board finds that an earlier effective date of June 11, 1985 is warranted for the grant of service connection for CAD.  38 C.F.R. §§ 3.102, 3.816(c)(2).

However, the Veteran is not entitled to an effective date earlier than June 11, 1985, for the grant of service connection for CAD.  Specifically, the Board notes that 38 C.F.R. § 3.816 requires the assignment of either (a) the date of claim, or (b) whenever entitlement arose, whichever is later.  The Board has assigned June 11, 1985, in this case, which is the date of the claim and therefore the earliest assignable effective date under 38 C.F.R. § 3.816(c)(2).  

The Board reiterates that the Veteran's December 1983 claim for a heart murmur was denied in the now final January 1984 rating decision.  The Board notes that the January 1984 decision falls outside the noted time period in 38 C.F.R. § 3.816(c)(1).  Further, as the January 1984 decision was final as to the service-connection claim for a heart murmur, a claim was not pending since the December 1983.  No evidence dated from December 1983 to June 1985 serves to demonstrate an intent to reopen a service-connection claim for a heart disability.  

For the above reasons, the Board awards an effective date of June 11, 1985, but no earlier, for the award of service connection for CAD in this case, as that is the date it can be reasonably shown in this case that his claim was received. 
ORDER

An effective date of June 11, 1985, but no earlier, for the award of service connection for coronary artery disease post-myocardial infarction is granted.



____________________________________________
V. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


